DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/22 has been entered.
The previous objections to the drawings are withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 22-26, and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 22, the claims as amended now require both a mating optical subsystem and a reflective surface.  However, as best understood by the Examiner and supported by the original specification, the reflective surface is part of the optical subsystem.  As such, it is unclear how the recited reflective surface can be considered a separate element if it is part of the optical subsystem, and/or whether or not the claim recites a different reflective element than that which is part of the optical system, and/or what specific components would otherwise make up the optical subsystem if the reflective surface is part thereof.  Clarification is required. 
Regarding claim 32, the term “can be at a plurality of angles” is indefinite as it is unclear if the claim is attempting to state that the axis is adjustable, or if different components can be included or used with the device to provide different second axis (see instant specification [0069]).  Clarification is required.
Regarding claims 33 and 35, the term “a nozzle configured to discharge a fluid” is indefinite, as claims 1 and 22, from which the claims depend, already recite that the fluids are discharged through one or more orifices.  As such, it is unclear 1) where the fluid is discharged from and b) whether the nozzles correspond to the orifices or vice versa, or describe a completely different structure (and if so, how it would function with the orifices).  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 22-26, 31, and 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loge et al (US 5474449) in view of Castellini (EP 0366624) and Mueller et al (US 5458594), as best understood by the Examiner.
Regarding claims 1 and 22, Loge et al discloses an apparatus (see Figs. 1-5) and method (e.g. use thereof) for directing a laser beam to a dental treatment area (see citations below), the apparatus comprising: a main chamber (18) comprising a main optical subsystem (31/32) and a primary fluid supply subsystem (52 a/b, 53a/b, 54a/b, 55a/b, 56a/b, 57a/b), adapted to direct (and directing in use via the main chamber) a laser beam and one or more fluids to a dental treatment area (see citations below); and a hand piece (1) affixable to the main chamber (affixing thereto in use) and rotatable about a first optical axis (e.g. axis along 37a; see col 7, lines 5-15 and Figs. 1-4), the hand piece comprising a mating optical subsystem (42; as best understood by the Examiner), a mating secondary fluid supply subsystem (58a/b, 61a/b, 62a/b, 65a/b, 67a/b, 68a/b, 69); a reflective surface (e.g. prism 43) configured to transition a direction of the laser beam from along the first optical axis to along a second optical axis and located along the first and second optical axes (see Figs. and citations below); a distal tip (e.g. portion of 12 from 69 to distal end) configured to discharge both the laser beam and the one or more fluids from the handpiece (see Fig. 5); wherein the beam is discharged along the second optical axis (e.g. along dashed line through 48), wherein the one or more fluids is discharged through one or more orifices located in the distal tip (e.g. opening of fluid line at 69). See also abstract, col 2, lines 8-57, col 4, lines 1-45, col 5, line 1-32, col 6, line 1-55 and col 7, lines 5-15).  
Loge et al further discloses wherein the primary fluid supply subsystem and the secondary fluid subsystem comprise an annular groove set (58a/b) and a corresponding radial port (57a/b) such that a fluidic communication is maintained when the hand piece is rotated relative to the main chamber (see citations above; per claims 2 and 23); wherein: the primary fluid supply subsystem comprises a primary water channel (e.g. one of fluid paths of primary channel) and a primary air channel (e.g. other of fluid paths of primary channel); the secondary fluid supply subsystem comprises a corresponding secondary water channel (e.g. corresponding part of fluid path of secondary channel) and a corresponding secondary air channel (e.g. other corresponding part of fluid path of secondary channel); and the groove set comprises first and second annular grooves (58a/b), such that the primary and secondary water channels form a fluidic communication via the first groove and the primary and secondary air channels form a fluidic communication via the second groove (see citations above; per claims 3 and 24); and the device further comprising a sealing mechanism comprising at least one O ring (59a/b/c) associated with the primary and secondary fluid supply subsystems (see citations above; per claims 4-5 and 25-26).  Loge, however, does not teach a lock for maintaining a selectable angular orientation of the hand piece relative to the main chamber when engaged, and for permitting the hand piece to rotate about the optical axis thereof when disengaged (e.g. maintaining position and permitting rotation, respectively), or wherein the reflective surface is disposed between the main chamber and the one or more orifices as required. 
Castellini, however, teaches a dental treatment apparatus (see Figs. 1-3), comprising a main chamber (1) and a hand piece (2) rotatably mounted thereon, wherein the device comprises a lock (8/9) for maintaining a selectable angular orientation of the hand piece relative to the main chamber when engaged and, for permitting the handpiece to rotated about a longitudinal axis when disengaged (see abstract, col 4, line 5 through col 5, line 30).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Loge to include Castellini’s teaching of providing a locking means which selectively permits and inhibits rotation, as such modification would retain the device in a desired orientation during use, preventing inadvertent movement, while still allowing ease of adjustment as desired.  It is noted that should the teachings of Castellini be incorporated into the device of Loge, as combined above, the rotation would occur about the first optical axis as required.  
Mueller at al further teaches an apparatus (and method of use) for directing a laser beam to a dental treatment area (see Figs. 5 and 16), comprising a reflective surface (13) located on first and second optical axis (incoming and outgoing laser beam axis) and a distal tip (structure of handpiece corresponding to and including components of Fig. 16) configured to discharge both the laser beam and the one or more fluids from the handpiece (see col 7, lines 1-40), wherein the reflective surface is disposed between a main chamber (e.g. 9) and the one or more orifices (e.g. opening at 14 and lines 15/16, see Fig. 16, as best understood by the Examiner) of a fluid subsystem.  Mueller et al further discloses wherein one or both of a secondary air channel (15) and a secondary water channel transition to an axis parallel to the second optical axis (outgoing beam) prior to discharge of the fluid from the device (see Fig. 16; either along merged line 15/16 or along conduit in 14; per claims 31 and 36), wherein the handpiece further comprising a nozzle (25/14) configured to discharge a fluid so as to prevent or at least mitigate debris settling on the reflective surface (see citations above; per claims 33 and 35), and wherein the nozzle is configured to discharge the fluid at a flow that is substantially parallel to and over the reflective surface (e.g. incoming fluid along line 15 goes over and parallel to surface of reflective prism 13, before exiting, at least to some degree; per claim 34).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the distal tip of the device of Loge/Castellini, as combined above, to include Mueller’s distal tip with fluid orifices positioned after (downstream) of the reflective element, as such modification would allow the fluid to aid in keeping the optical components clean and cool (see citations above) and precisely direct the laser beam and fluid while in use to a desired area, improving aiming and use of the device.  It is noted that should the distal tip of the device of Loge/Castellini, as combined above, be modified to include the distal tip arrangement of Mueller, as combined above, the reflective surface would be disposed between the main chamber (see Loge) and one or more orifices (e.g. as best understood by the Examiner, interpreted as and opening where fluid exits the modified device (e.g. at distal ends of merged line 15/16 and 14)), along with the limitations of claims 31 and 33-34 based on the structure of the distal tip of Mueller, as explained above.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loge in view of Castellini in view of Mueller, as combined above, further in view of Seok et al (KR 20060057324).
Regarding claim 32, as best understood by the Examiner, Loge/Castellini/Mueller, as combined above, contemplates that the reflecting surface can be adjustable (see Loge, col 5, lines 33-35), but does not explicitly teach that the second optical axis can be at a plurality of angles relative to the first axis as required. 
Seok et al, however, teaches a dental laser handpiece having an adjustable reflecting surface (22/23) which allows the second optical axis (e.g. reflected beam) to be at a plurality of angles relative to the first optical axis (e.g. incoming beam; see Figs. 3-6).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Loge/Castellini/Mueller, as combined above, to include Seok’s adjustable reflecting construction, allowing adjustment of the second angle, as such modification would allow easier treatment and ergonomic use when treating difficult to reach areas (see Seok, abstract).  
Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 6325794 teaches a similar dental laser handpiece with a reflecting element and fluid supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772